DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: throughout the Specification, the limitation of “(iv) phase angle of 5.5o to 8o at a glass transition temperature” is not an art recognized characteristic of an olefin polymer and lacks definition.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “(iv) phase angle of 5.5o to 8o at a glass transition temperature” is not an art recognized characteristic of an olefin polymer and lacks definition.  Clarification and/or correction are requested.
Allowable Subject Matter
The claimed propylene copolymer resin composition appears novel and nonobvious over the cited prior art.  Noh et al. (US 2016/0251460) teaches a random propylene-1-butene copolymer prepared in the presence of a metallocene catalyst composition for making nonwoven fiber.  On the other hand, propylene-ethylene copolymers are well established as material for making nonwoven fiber as well.  Chang et al. (US 2005/0244638) discloses a propylene copolymer resin for making fiber comprising two propylene based copolymers.  However, the cited prior arts do not teaching or reasonably suggesting the blend comprising the specific random propylene-1-butene copolymer and the propylene-ethylene copolymer of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765